 

 

 
 
 

 

 

   

usosSDNY " *

DOC\mENT v
UNITED sTATEs DISTRICT coURT .ELEGTRONICA` L*LY"FILED--§x
soUTHERN DISTRICT 0F NEw YoRK -. “ ‘ '

_DOC#?` ~ ~ jj.
ARCHIE cosEY, 'D¥\TE FI'_LED?;‘ 5"“':;: "] di

 

 

 

 

 

Petitioner,
18 Civ. 11260 (JGK)
- against -
MEMDRANDUM OPINION
LYNN LILLEY, Superintendent of AND ORDER
Woodbourne Correctional Facility,

 

Respondent.

 

JOHN G. KOELTL, District Judge:

The respondent has moved to transfer the petitioner’s
habeas petition, filed pursuant to 28 U.S.C. § 2254, to the
Second Circuit Court of Appeals. The respondent argues that this
petition is a second or successive petition that requires
authorization for filing from the Court of Appeals. §ee 28
U.S.C. § 2244(b)(3). The respondent therefore moves to transfer
this petition to the Court of Appeals pursuant to 28 U.S.C.

§ 1631 for a determination whether authorization should be

given. See Liriano v. United States, 95 F.3d 119 (2d Cir. 1996).

 

The petitioner opposes the transfer and requests that, if the
respondent's motion is granted,r this Court not stay this habeas
proceeding while leave is sought from the Court of Appeals to
file a second or successive habeas petition. The respondent’s

motion is granted, and this proceeding is stayed.

 

I.

On CCtober 15, 1998, the petitioner pleaded guilty in New
York Supreme Court, New York County, to one count of conspiracy
in the first degree for the sale of narcotics and one count of
murder in the second degree. Addendum to Pet. I 15. The
petitioner moved that court to withdraw his guilty plea on
November lG, 1998, asserting that he was innocent, that he was
coerced into pleading guilty, and that his lawyer rendered
ineffective assistance in handling his criminal case. ld; l 16;
Pet. EX. ll at 8lw82. On that same day, the court denied the
petitioner's motion without holding an evidentiary hearing and
sentenced him to twenty-five years to life in prison. Addendum
to Pet. T 16. The petitioner’s conviction was affirmed by the
Appellate Division,r First Department. People v. Cosey, 730
N.Y.S.Zd 434 (App. Div. 2001) (mem.) (holding that the trial
court did not abuse its discretion in denying the petitioner's

motion to withdraw his guilty plea), leave to appeal denied,

 

People v. Cosey, 762 N.E.2d 934 (N.Y. 2001).

The petitioner filed a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254 on August 6, 2002, in the Southern
District of New York. Addendum to Pet. I 19. The petitioner
claimed that the state trial court abused its discretion by
denying his motion to withdraw his guilty plea without holding

an evidentiary hearing. Id. This petition was denied for failure

2

 

 

to raise a constitutional claim. Cosey v. Walsh, No. 02cv6251,
2003 WL 1824640, at *2 (S.D.N.Y. Apr. 8, 2003). The court also
stated that “even if [the] petition is construed as asserting a
constitutional [due process] violation, it must nonetheless be
denied,” and examined the merits of the petition. §ee id; at *2~
3. The court denied the petitioner a certificate of
appealability. ld; at *3.

In October 2011, the petitioner filed a motion in
New York Supreme Court, New York County, to vacate his 1998
conviction_under New York Criminal Procedure Law (“CPL”)
§ 440.10. Addendum to Pet. I 20. He raised claims of actual
innocence, §r§dy and due process violations, and ineffective
assistance of counsel. ld; After conducting a hearing on the
petitioner's motion, and that of two comdefendants who had
proceeded to trial, the state trial court denied the motion in
its entirety but granted in part the petitions of the
petitioner’s two co-defendants. ld; LL 21-23; People v. Cosey,
52 N.Y.S.Bd 247 (Sup. Ct. 2016). The petitioner applied for
leave to appeal this decision and the Appellate Division, First
Department, denied the petitioner’s application. Pet. Ex. 15.
The petitioner then applied for leave to appeal to the New York
State Court of Appeals and his application was also denied. Id.

EX. 16.

 

 

 

The petitioner has now filed a 28 U.S.C. § 2254 petition in
this Court in which he challenges the state trial court’s denial
of his CPL § 440.10 motion on grounds of actual innocence, §rady
and due process violations, and ineffective assistance of
counsel. Pet. at 3. The respondent has moved to transfer this
petition to the Second Circuit Court of Appeals as an
unauthorized second or successive habeas petition because it
challenges the same judgment of conviction that the petitioner
collaterally attacked in the § 2254 petition he filed on August
6, 2002. The petitioner contends that the current petition is
not a second or successive petition because (l) the current
petition challenges the state court’s CPL § 440.10 decision
rather than his judgment of conviction, (2) the § 2254 petition
he filed in 2002 failed to raise a constitutional violation and
therefore was not adjudicated on the merits, and (3) the current
petition raises federal claims not raised in the prior petition.
The petitioner requests that, if the respondent’s motion is
granted, this Court nonetheless not stay this habeas proceeding
and continue to decide matters related to his petition.

II.

A habeas petition is considered second or successive if,

“in a broad sense,” it attacks the same judgment as a prior

habeas petition. Vasquez v. Parrott, 318 F.3d 387, 390 (2d Cir.

 

2003). In this case, the petitioner challenges the same judgment

 

 

that he collaterally attacked in the § 2254 petition he filed in
2002. §ee Pet. at 2. That the petitioner does so by challenging
the state”court decision denying his CPL § 440.10 motion, rather
than challenging the 1998 judgment of conviction itself, is of
no moment. The decision denying his CPL § 440.10 motion does not
constitute a new “judgment” for habeas purposes; the relevant
judgment m and the one which the petitioner actually attacks and
seeks to vacate - is the 1998 judgment of conviction that
sentences him to a term of twenty~five years to life

imprisonment. See Burton v. Stewart, 549 U.S. 14?, 156 (200?)

 

(“Final judgment in a criminal case means sentence. The sentence

is the judgment.” (quoting Berman v. United States, 302 U.S.

 

211, 212 (1937)); accord CPL § 1.20(15) (“A judgment is
comprised of a conviction and the sentence imposed thereon and
is completed by imposition and entry of the sentence.”); cf.

Fuentes v. Griffin, No. 18cv0238, 2018 WL 1175221, at *3

 

(N.D.N.Y. Mar. 5, 2018) {holding that the state~court decision
denying the petitioner’s CPL § 440.20 motion did not result in a
new judgment).

Although the petitioner's 2002 petition failed to raise a
cognizable claim for habeas relief, the district court's
decision denying the petition is nonetheless an adjudication on
the merits for purposes of determining whether the current

petition is successive. See Graham v. Costeiio, 299 F.Bd 129,

 

 

 

133 (2d Cir. 2002) (“[Olur distinction between petitions that
are denied ‘on the merits‘r and those that are not does not
depend on whether the federal court actually determined the
merits of the underlying claims but rather on whether the prior
denial of the petition conclusively determined that the claims
presented could not establish a ground for federal habeas

relief.”); Doucet v. Warden, Franklin Par. Det. Ctr., No.

 

12cv0892, 2012 WL 5400035, at *2 (W.D. La. Oct. 15, 2012),

report and recommendation adopted, No. 12cv0892, 2012 WL 5400083

 

(W.D. La. Nov. 5, 2012). And in any event, in denying the
petitioner's 2002 petition,r the district court construed the
petition to make the strongest possible due process claim and
found that the claim failed under 28 U.S.C. § 2254(d).

Finally, the mere fact that the petitioner brings claims in
this petition that were not raised in his 2002 petition does not
preclude this petition from being second or successive. “[A]
subsequent petition is ‘second or successive’ when it raises a
claim that was, or could have been, raised in an earlier
petition.” James v. Walsh, 308 F.3d 162, 167 (2d Cir. 2002). The
petitioner does not contend that he could not have raised the
claims in this petition in his 2002 petition. Therefore, this
petition is a second or successive petition challenging the same

judgment as the petitioner's 2002 petition.

 

 

Because this Court does not have jurisdiction to consider
the merits of a second or successive § 2254 petition, see Torres
v. Senkowski, 316 F.3d 147, 151#52 (2d Cir. 2003), the
proceedings in this case are stayed; the petitioner’s request to
the contrary is denied.

CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the respondent’s motion to transfer the petitioner’s 28
U.S.C. § 2254 petition pursuant to 28 U.S.C. § 1631 to the
Second Circuit Court of Appeals for authorization to file a
second or successive petition is granted. The Cierk is directed
to close all pending motions and to transfer this case to the
Second Circuit Court of Appeals. The proceedings in this case
are stayed while leave is sought from the Second Circuit Court
of Appeals to file a second or successive habeas petition.

SO ORDERED.

Dated: New York, New York

l/,
March 13, 2019 e§b§

ci'//’:J'ohn`"f~}. Koeltl
Unl ates District Judge

;`“\
lt

 

